DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 1-21, 23 and 25 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 1, line 9, “a attaching” could be changed to “an attaching”.
            In claim 1, lines 9-10, “the driving unit support portion” lacks proper antecedent bases, where it could be changed to “the support portion”.  
            In claim 2, lines 1-2, the first positioning portion” lacks proper antecedent basis, where it could be changed to “the positioning portion”.

            In claim 11, line 1, first positioning portion” implies that there is a second positioning portion, but no other positioning portion is contained in the language of claim 11, or in the language of claim 10 upon which claim 11 directly depends, where it could be changed to “positioning portion”.
            In claim 16, lines 2, 3-4 and 5, “second protruding portion” and in claim 16, lines 2-3 and 6, “third protruding portion” imply that there is a first protruding portion but no first protruding portion is contained in the language of claim 16, or in the language of claims 10, 13 and 15, upon which claim 16 indirectly or directly depends, where “second protruding portion” could be changed to “first protruding portion”, and “third protruding portion” could be changed to “second protruding portion”.
           In clam 16, line 4, “second fitting portion” and in claim 16, line 6, “third fitting portion” imply that there is a first fitting portion, but no first fitting portion is contained in the language of claim 16, or in the language of claims 10, 13 and 15, upon which claim 16 indirectly or directly depends, where “second fitting portion” could be changed to “first fitting portion” and “third fitting portion” could be changed to “second fitting portion”.
          In claim 17, lines 2 and 5, “first driving mechanism” implies that there is a second driving mechanism, but no other driving mechanism is contained in claim 17, or in claims 10, 13 and 15, upon which claim 17 indirectly, or directly depends, where it could be changed to “driving mechanism”.

           In claim 23, lines 1-2, “the first positioning portion” lacks proper antecedent basis, where it could be changed to “the positioning portion”.
           In claim 23, line 3, “portioning” could be changed to “positioning”.
           In claim 25, lines 1-2, “the feed drive support member” lacks proper antecedent basis, where it could be changed to “the drive supporting member”.

Allowable Subject Matter
Claims 1-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
Claims 1-9
            The primary reasons for allowance are an image forming apparatus having a sheet feeding path, comprising: a first resin frame made of resin; a second resin frame made of resin, the second resin frame being provided in a downstream side in a sheet feeding direction compared with the first resin frame; rotating bodies, at least one being attached to the first resin frame and at least one being attached to the second resin frame; a driving unit including a driving mechanism that applies a rotational driving force to each of the rotating bodies; and a positioning portion has a support portion and an attaching portion of the support portion, the support portion being positioned with respect to one of the first resin frame and the second resin frame, and supporting the rotating body attached to another of the first resin frame and the second resin 
Claims 10-21
            The primary reasons for allowance are a frame body of an image forming apparatus that comprises a sheet feeding portion including a sheet stop roller that controls a feeding timing of a sheet and an image forming portion that forms an image on the sheet fed by the sheet feeding portion, comprising: a conveyance frame made of resin, the conveyance frame supporting the sheet feeding portion; a process frame made of resin, the process frame being attached to the conveyance frame in a downstream side in a sheet feeding direction, and supporting the image forming portion; and a positioning portion that positions the process frame with respect to the conveyance frame with a driving axis of the sheet stop roller as a reference.  The above limitations are contained in claims 10-21, but are not taught or suggested by the prior art of record.
Claims 22-29 
            The primary reasons for allowance are an image forming apparatus, comprising: a conveyance frame made of resin, the conveyance frame supporting a sheet feeding portion that feeds a sheet; a process frame made of resin, the process frame accommodating an image forming portion that forms an image onto the sheet; and a positioning portion that positions the image forming portion with respect to the conveyance frame, wherein the positioning portion includes a positioning engaging portion that is engaged with the conveyance frame, and an attachment positioning portion that supports the image forming portion and defines an attaching 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Onishi (US 2016/0187838) and Shimizu (US 2014/0086658) disclose an image forming apparatus including a frame.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        January 26, 2021